759 N.W.2d 212 (2009)
Bonnie HOFF, Plaintiff-Appellee,
v.
Sandra SPOELSTRA, Suzanne Kensington and City of Marquette, Defendants-Appellants, and
Gerald R. Peterson, Jerry Irby and Stu Bradley, Defendants-Appellees.
Docket No. 137102. COA No. 272898.
Supreme Court of Michigan.
January 21, 2009.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the July 8, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.